DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-7 and 10 are currently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	mobile device in claim 7, line 2

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The specification appears to reference “mobile device” as a cellular phone or smartphone (see at least [0082]). Thus mobile device will be interpreted to cover cellular phone or smartphone, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paige (US 5214931 A).

Regarding claim 1:
Paige discloses a determination device #10, Fig. 1 comprising: 
a refrigerant circuit (circuit of Fig. 1) in which a compressor #44, a condenser #60, and an evaporator (see at least col. 1, L 15-23 and col. 54-59. The refrigeration system #12 inherently comprises at least an evaporator) are connected (the aforementioned element are in fluid communication as illustrated in at least Fig. 1, and col. 3, L 60 to col. 4, L 2); and  
a controller #108 configured to 
receive signals from a sensor #P2 associated with the compressor (see col. 10, L 3-9. Note: sensor #P2 is associated with the compressor #44 since it measures the suction pressure of said compressor); 
determine, based on the received signals, whether an error has occurred with a refrigeration cycle operation (col. 10, L 3-14: the recover mode has a pressure limit of 4 psia. When signal from sensor #P2 as read by the controller #108 falls below 4 psia, the recover mode is terminated. Thus, the value from sensor #P2 provides a clear indication that an error has occurred with a refrigeration cycle operation [in the instant case, the error being the fact that the pressure is below the limit pressure; and the refrigeration cycle operation is the refrigerant recovery operation]); 
determine, upon determination that an error has occurred, whether a refrigerant in the refrigerant circuit is regenerable or not, based on the signals received from the sensor and the determined error (col. 10, L 3-14: upon the determination above, the controller #108 performs a refrigerant quality test named TOTALTEST. Also see col. 13, L 19-31. TOTALTEST determines whether a refrigerant in the refrigerant circuit is regenerable); and 
prohibit the compressor from being drive when it is determined that the refrigerant is unregenerable (see Fig. 7; col. 15, L 45-46: when it is determined that the 

Regarding claim 4:
Paige discloses wherein the determined error is an abnormality relating to the compressor (see rejection of claim 1 above: col. 10, L 3-14: the error is an abnormality relating to the compressor, as the error is the fact that the pressure at the inlet of the compressor is below the limit pressure. Clearly, when the sensed pressure is below the limit, it is an indication that the compressor is operating abnormally from its intended set-up).

Regarding claim 10:
Paige further discloses a refrigeration collection container #86 detachably provided in the refrigerant circuit and through which the refrigerant passes (see at least Fig. 1, including the arrows indicating the flow of refrigerant thereof).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paige (US 5214931 A) in view of Yamashita (JP 2005291702 A).

Regarding claim 3:
Paige discloses all the limitations, except for a memory which stores information indicating that the refrigerant is unregenerable, when it is determined that the refrigerant is unregenerable.

Yamashita teaches that it is well known to store information indicating the parameters at which a refrigerant is operating in a refrigeration system (see at least para [0022]-[0023]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Paige with a storage unit which stores information at all times pertaining to the quality of the refrigerant, including when it is determined that the refrigerant is unregenerable, in a similar manner as taught by Yamashita.

One of ordinary skills would have recognized that keeping such record would have provided an accurate time interval as to when the refrigeration system is to be service. Another benefit would be to evaluate the reliability of a given type of refrigerant with the refrigeration system.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paige (US 5214931 A) in view Singh (US 20070089440 A1).

Regarding claim 5:
Paige discloses all the limitations, except for wherein the controller is configured to wirelessly transmit, using a wireless transmitter, information indicating that the refrigerant is unregenerable, to an external terminal, when it is determined that the refrigerant is unregenerable.

Singh discloses a refrigerant circuit (Fig. 1) equipped with a refrigeration controller #140, wherein the refrigeration controller is configured to wirelessly transmit, using a wireless transmitter #161, information contained in the refrigeration controller #140, to an external terminal #160 (see at least Fig. 1 and [0059 – 0061]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Paige with the controller configured to wirelessly transmit, using a wireless transmitter, information contained in the controller as taught by Singh, including information pertaining to the quality of the refrigerant as present in the controller of Paige (col. 10, L 3-14), to an external terminal at all times in a similar manner as taught by Singh, including when it is determined that the refrigerant is unregenerable.

One of ordinary skills would have recognized that doing so would have allowed the system to be monitored from a remote location; thereby, reducing the amount of man hours required to control and operate the system.

Regarding claims 6-7:
Paige as modified discloses all the limitations.


Paige as modified discloses wherein the external terminal is a computer of a service center (see rejection of claim 5 above. It is inherent that the information transmitted to the service center 160 are received by a computer. See Singh, [0059-0061]. The broadest reasonable interpretation of a computer is a device that processes data. Because data are supplied in the remote processing center #160, center #160 comprise at least a device that processes such information. Such device is also a mobile device of a user, as the device therein is capable of being unmounted and transported to a separate location, given that the necessary tools are provided).

Response to Arguments
Applicant's arguments filed 10/01/2020 have been fully considered.

Applicant’s arguments filed on the pre-appeal brief of 10/01/2020 has been fully considered and are persuasive.  The previous rejection has been withdrawn. 

A new ground of rejection is provided herein. All the claims in this application have been rejected as either being anticipated by the newly provided reference by Paige, or as being unpatentable over the combination of Paige and other prior art of record (see elaborated rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763